EXHIBIT 2.1 ASSET PURCHASE AGREEMENT BETWEEN U-SWIRL, INC. AND ASPEN LEAF YOGURT, LLC DATED JANUARY 14, 2013 EXECUTION VERSION ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “Agreement”) is made and entered into as of January 14, 2013, by and between U-Swirl, Inc., a Nevada corporation (“Buyer”), Aspen Leaf Yogurt, LLC, a Colorado limited liability company (“Seller”) and, solely for purposes of Section 3.4, Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (“RMCF”). Recitals A.Seller is engaged in the business of franchising and operating frozen yogurt stores known as “Aspen Leaf Yogurt” (the “Business”). B.This Agreement contemplates that Seller will transfer and assign to Buyer certain assets of Seller used or useful in connection with the Business in exchange for the Purchase Price, as determined pursuant to Article 2. Agreements In consideration of the mutual covenants and promises in this Agreement, the parties hereto agree as follows: ARTICLE 1 Definitions Capitalized terms used but not otherwise defined in this Agreement have the meanings set forth on attachedExhibitA. ARTICLE 2 Purchase and Sale 2.1 Covenant of Purchase and Sale.Subject to the terms and conditions set forth in this Agreement, at Closing Seller shall convey, assign, and transfer to Buyer, and Buyer shall acquire from Seller, for the consideration specified in this Article 2, free and clear of all Encumbrances, all right, title, and interest in and to the following assets (collectively, the “Acquired Assets”), but not including any Excluded Assets: (a) all franchise agreements to which Seller is a party, and all the other Contracts, as described on Schedule 2.1(a) (the “Acquired Contracts”); (b) all rights of Seller, to the extent transferable, under any franchises, approvals, permits, licenses, orders, registrations, certificates, variances, and similar rights obtained from any Governmental Authority that are exclusively used in or held for use in the Business, as described on Schedule 2.1(b) (the “Acquired Governmental Permits”); (c) all customer lists and supplier lists of the Business, and all telephone numbers (landline and mobile), facsimile numbers, e-mail addresses, postal addresses and postal boxes used exclusively by the Business, as described on Schedule 2.1(c); (d) all advertising and promotional materials, studies and reports, and other marketing data or materials arising from or used exclusively by the Business; (e) all goodwill and other general intangibles of Seller utilized in, arising from, or relating exclusively to, the Business; (f) any other tangible assets utilized in, arising from, or relating to the generation of royalties and fees from Seller’s franchisees; (g) all tangible and intangible assets relating to the Company Owned Stores; and (h) the Company Owned Store Working Capital. 2.2 Excluded Assets.Buyer will not acquire from Seller any assets not specifically included in the Acquired Assets (the “Excluded Assets”), all rights, titles and interests in which shall be retained by Seller.For the avoidance of doubt, the Excluded Assets shall include the following: (i) cash and cash equivalents of the Business as of Closing, other than the Company Owned Store Working Capital; (ii) Seller’s Governing Documents, minute books, stock or membership interest records, corporate seals, qualifications to conduct business as a foreign entity, taxpayer and other identification numbers, and other documents relating to the organization, maintenance, and existence of Seller as a limited liability company; (iii) machinery, equipment, office equipment, tools, motor vehicles, spare parts, accessories, furniture or other miscellaneous tangible personal property used or held for use by Seller in the operation of the Business that is not otherwise included in the Acquired Assets; (iv) accounts, notes, and other receivables in favor of Seller arising from or relating to the operation of the Business prior to Closing, together with all collateral security for such accounts receivables, and rights to collect payment thereon; (v) deposits, prepaid expenses, and refunds related to payments by Seller; (vi) Tax Returns, Tax records, claims for refunds, and credits relating to Taxes of Seller; (vii) bank accounts, cash accounts, investment accounts, deposit accounts, lockboxes and similar accounts of Seller; and (viii) rights of Seller under this Agreement or the Transaction Documents. 2.3 Assumed Liabilities and Excluded Liabilities. (a)At Closing, Buyer shall assume only those obligations of Seller scheduled to be performed after Closing under the terms of any Acquired Contract or with respect to the Company Owned Stores, but only to the extent that any such Acquired Contract is set forth on Schedule 2.1(a), and excluding any obligation that arises out of, relates to, or results from, directly or indirectly, any breach, nonperformance, tort, infringement, or violation of applicable law by Seller or any manager, member, employee, or other representative of Seller at or before Closing (such assumed obligations are referred to as the “Assumed Liabilities”). (b)Except as specifically provided in this Agreement (1) Buyer will not assume any liabilities of Seller, including any liabilities relating to the Excluded Assets, and (2) Seller will be solely liable for, and will pay, discharge and perform when due, all liabilities of Seller that do not constitute Assumed Liabilities, including all liabilities relating to the Excluded Assets; whether or not such liabilities are reflected on Seller’s books and records (collectively, the “Excluded Liabilities”). 2 2.4 Purchase Price. The total consideration payable by Buyer to Seller for the Acquired Assets shall be as follows (collectively, the “Purchase Price”), subject to adjustment as set forth in Section 2.5 below. (a) the Share Consideration; (b) the Recourse Notes; and (c) the Non-Recourse Notes. 2.5 Post-Closing Adjustment.On the Closing Date Seller shall conduct an inventory of the Company Owned Stores.Within 30 Business Days of the Closing Date, Seller shall prepare and deliver to Buyer one or more invoices (the "Invoices") that list (i) Seller’s cost for the inventory and operating supplies included in the Company Owned Stores; (ii) Seller’s cost for inventory and operating supplies that were ordered as of the Closing Date but not yet delivered, provided that such inventory and operating supplies have been delivered to Buyer at the applicable Company Owned Stores prior to Buyer’s payment therefor; and (iii)all cash on hand in the Company Owned Stores as of the Closing Date.Such amounts detailed on the Invoices shall be considered an adjustment to the Purchase Price under Section 2.4 above.Buyer shall pay all amounts set forth in the Invoices by wire transfer of immediately available funds to Seller within 180 days after the Closing Date. ARTICLE 3 Related Matters 3.1 Allocation of Purchase Price. The Purchase Price shall be allocated among the Acquired Assets in accordance with a schedule furnished by Seller to Buyer not later than 180 days after the Closing Date.Seller and Buyer shall be bound by such allocations, shall not take any position inconsistent with such allocations, and shall file all returns and reports with respect to the transactions contemplated by this Agreement (including all federal, state and local Tax Returns) on the basis of such allocations. 3.2 Bulk Sales.Buyer and Seller each waives compliance by the other with Legal Requirements relating to bulk sales applicable to the transactions contemplated hereby. 3.3 Transfer Taxes.All sales, use, transfer, and similar Taxes arising from or payable by reason of the transactions contemplated by this Agreement shall be paid by, the liability of, and for the account of Seller; and Seller shall indemnify and hold Buyer harmless from and against all Losses arising from any of such Taxes and/or Seller’s failure to timely pay such Taxes. 3.4 Intellectual Property License. (a)RMCF and Seller hereby grant Buyer a non-transferable, world-wide, royalty-free, exclusive, revocable license to use the Marks, and the other intellectual property and intangible assets of the Business, in the Business and to promote the Business (the “License”). 3 Seller and RMFC agree that Buyer can assign this License to an Affiliate of Buyer without consent by Seller or RMCF.Buyer or an Affiliate of Buyer to which to this License is assigned is referred to below as the “Licensee.”Seller and RMCF agree that Licensee can grant sublicenses to any Aspen Leaf Yogurt franchisee without consent by Seller or RMCF.No other rights related to the License are granted except for those explicitly granted herein. The License cannot be revoked by Seller or RMCF unless one of the following events occur: (a) Licensee ceases to operate the Aspen Leaf Yogurt system and any business offering goods and services under the Marks; (b) Licensee breaches any of the provisions of this License as stated in this Section 3.4, provided that Licensee will have thirty days after the receipt of written notice from Seller describing the breach in which to cure the breach; or (c) Seller, RMCF and Licensee agree to an earlier termination of the License. (b)The Marks are those service marks and trademarks listed on Schedule 3.4.If Seller or RMCF creates any new service marks or trademarks containing the words “Aspen Leaf Yogurt”, the new marks will automatically be subject to this License, and considered to be among the Marks referred to in this Section 3.4, upon written notification from Seller and RMCF to Licensee specifying the new mark(s). (c)Seller and RMCF agree that if they revoke the License as permitted by Section 3.4(a) above, they will continue to permit any franchisees that have effective Aspen Leaf Yogurt system franchise agreements with Licensee to continue to use the Marks and the other intellectual property and intangible assets of the Business, as permitted by their franchise agreements; provided however, that Licensee agrees to assign the effective franchise agreements to Seller or its successor or assigns, as specified by Seller. (d)Seller and RMCF agree that during the term of the License, (1) neither they, nor any of their Affiliates, will use any of the Marks on or in connection with yogurt or any frozen dessert products; and (2) it will not grant a license to any person or entity other than Licensee to use the Marks or the intellectual property of the Business. (e)Licensee will use commercially reasonable efforts to ensure that the goods and services offered under the Marks by it or a franchisee of it (1) generally conform to the material quality standards achieved by Seller in the Company Owned Stores prior to the Closing, to the extent known by Licensee, and (2) are in conformance with all applicable laws.Licensee will use and display the Marks solely in the general manner in which the Marks were previously used and displayed by Seller. (f)Licensee will not perform, do, or cause any act to be done, or fail to take any action, which would materially injure or impair: (i) the Marks; (ii) any applications for registration and/or registrations of the Marks; (iii) the goodwill related to the Marks; (iv) Seller’s or RMCF’s rights, title, interest, and/or ownership in and to the Marks; and (vi) the validity and enforceability of any of the foregoing.Licensee will not attempt to register the Marks or any marks or names confusingly similar to the Marks.Licensee may, however, request that Seller or RMCF apply to register a mark, and pursue registration of the mark, that is similar to the Marks; and neither Seller nor RMCF will unreasonably refuse to do so if Licensee agrees to pay the filing fee and reasonable attorneys’ fees incurred in registering the mark. 4 (g)Licensee acknowledges that Seller and RMCF are the owners of the Marks, all applications for, and registrations of, the Marks, all associated common law rights, and all associated goodwill. Licensee’s use of the Marks inures to the benefit of Seller and RMCF.Licensee will not acquire or claim any title to the Marks adverse to Seller or RMCF by virtue of the license granted herein, or through Licensee’s use of the Marks. Licensee will promptly sign all lawful documents, make lawful declarations and/or provide affidavits, reasonably requested by Seller or RMCF, at Seller’s or RMCF’s expense, in connection with the protection (including the application or maintenance of the Marks), enforcement, or defense of the Marks. (h)Nothing in this Section 3.4 or elsewhere in this Agreement prohibits or restricts Licensee from applying to register and/or using any service marks or trademarks that are not confusingly similar to the Marks. (i)Neither Seller nor RMCF will apply to register, register or use (except as specified below) any service mark or trademark that is confusingly similar to any trademark registration containing “U-Swirl,” “Yogurtini,” “Worth the Weight” or “Serve Yo Self” (any of which is referred to as a “Licensee Owned Mark”); nor contest Licensee’s rights, title, and interest in any of the Licensee Owned Marks.Notwithstanding the foregoing, Seller and RMCF will have the right to use the Licensee Owned Marks to factually describe this transaction, historical information concerning Seller or RMCF, Seller’s and RMCF’s relationship with Buyer, or as otherwise required by law. (j)The License and the provisions of this Section 3.4 will survive Closing. 3.5 Subleases.At Closing Seller will enter into a sublease with Buyer for the premises of each of the Company Owned Stores, in form and substance reasonably satisfactory to Seller and Buyer (each a “Sublease”). ARTICLE 4 Buyer’s Warranties Buyer warrants to Seller, as of the date of this Agreement and as of Closing, as follows: 4.1 Organization of Buyer.Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the State of Nevada, and has all requisite power and authority to own and lease the properties and assets it currently owns and leases and to conduct its activities as such activities are currently conducted. 4.2 Authority.Buyer has all requisite power and authority to execute, deliver, and perform this Agreement and consummate the transactions contemplated hereby.The execution, delivery, and performance of this Agreement and the consummation of the transactions contemplated hereby by Buyer have been duly and validly authorized by all necessary action on the part of Buyer.This Agreement has been duly and validly executed and delivered by Buyer, and is the valid and binding obligation of Buyer, enforceable against Buyer in accordance with its terms. 4.3 No Conflict; Required Consents.Except as described on Schedule 4.3, the execution, delivery, and performance by Buyer of this Agreement do not and will not:(i) 5 conflict with or violate any provision of the Articles of Incorporation or Bylaws of Buyer; (ii) violate any provision of any Legal Requirements; or (iii) require any consent, approval, or authorization of, or filing of any certificate, notice, application, report, or other document with, any Governmental Authority or other Person. 4.4 Capitalization. (a)As of the date hereof, the authorized capital stock of Buyer consists of 100,000,000 shares of Buyer’s Common Stock, of which 5,000,836 shares are issued and outstanding, and 25,000,000 shares of Buyer’s $0.001 par value preferred stock, of which no shares are issued and outstanding. (b)All shares of Buyer’s capital stock were issued in compliance with applicable Legal Requirements. No shares of capital stock of Buyer were issued in violation of Buyer’s Articles of Incorporation or Bylaws or any other agreement, arrangement or commitment to which Buyer is a party and are not subject to or in violation of any preemptive or similar rights of any Person.The outstanding shares of capital stock of Buyer have been duly authorized and are validly issued, fully paid and non-assessable. (c)Except as set forth on Schedule 4.4(c), there are no outstanding or authorized options, warrants, convertible securities or other rights, agreements, arrangements or commitments of any character relating to any capital stock or other equity interests in Buyer or obligating Buyer to issue or sell any equity interests, or any other interest, in Buyer. There are no voting trusts, proxies or other agreements or understandings in effect with respect to the voting or transfer of any of the capital stock of Buyer. (d)When delivered by Buyer to Seller in accordance with the terms of this Agreement, the shares of Buyer’s Common Stock will be (i) duly and validly issued and fully paid and nonassessable, (ii) will be sold free and clear of any pledge, lien, security interest, encumbrance, claim or equitable interest of any kind, and no preemptive or similar right, co-sale right, registration right, right of first refusal or other similar right of shareholders exists with respect to any of such shares or the issuance and sale thereof other than those that have been expressly waived prior to the date hereof and those that will automatically expire upon the execution hereof, and (iii) issued in compliance with applicable federal and state securities laws. No further approval or authorization of any shareholder, Buyer’s Board of Directors or others is required for the issuance to Seller of the shares of Buyer’s Common Stock pursuant to the terms hereof. The issuance and sale of shares of Buyer’s Common Stock pursuant to the terms hereof will not obligate Buyer to issue any shares of Common Stock or any other securities to any party other than the Seller or adjust any exercise or conversion prices of any outstanding securities convertible into Common Stock. (e) Except as set forth on Schedule 4.4(e), no Person has the right to cause Buyer to register any of its securities under the Securities Act. 4.5 Financial Statements. (a) L.L. Bradford & Company, LLC, which has examined the consolidated financial statements of Buyer, together with the related schedules and notes, for the fiscal years ended 6 December 31, 2011 and 2010 filed with the SEC as a part of the SEC Documents, is an independent accountant within the meaning of the Securities Act, the Exchange Act, and the rules and regulations promulgated thereunder and is a registered public accounting firm as required by the Securities Act. (b) The audited consolidated financial statements of Buyer, together with the related schedules and notes, and the unaudited consolidated financial information for the quarter ending September 30, 2012, forming part of the SEC Documents, fairly present and will fairly present the consolidated financial position and the consolidated results of operations of Buyer at the respective dates and for the respective periods to which they apply. (c) All audited consolidated financial statements of Buyer, together with the related schedules and notes, and the unaudited consolidated financial information, filed with the SEC as part of the SEC Documents, complied as to form in all material respects with applicable accounting requirements and with the rules and regulations of the SEC with respect hereto when filed, have been and will be prepared in accordance with GAAP consistently applied throughout the periods involved (except as may be indicated in the notes thereto or as permitted by the rules and regulations of the SEC) and fairly present and will, through Closing, fairly present, subject in the case of the unaudited consolidated financial statements, to customary year end audit adjustments, the consolidated financial position of Buyer as at the dates thereof and the results of its operations and cash flows. (d) (i) the procedures pursuant to which the aforementioned consolidated financial statements have been audited are compliant with generally accepted auditing standards; (ii) the selected and summary consolidated financial and statistical data included in the SEC Documents present fairly the information shown therein and have been compiled on a basis consistent with the audited consolidated financial statements presented therein; (iii) no other financial statements or schedules are required to be included in the SEC Documents, and (iv) the financial statements referred to in this Section 4.5 contain all certifications and statements required with respect to the report relating thereto.Buyer has made known, or caused to be made known, to the accountants or auditors who have prepared, reviewed, or audited the aforementioned consolidated financial statements all material facts and circumstances which could affect the preparation, presentation, accuracy, or completeness thereof. (e) Since December 31, 2011, there has been no material adverse change in Buyer’s business, operations, financial condition or prospects.There is no fact known to Buyer that may have or could reasonably be expected to have a material adverse effect on Buyer’s business, operations, financial condition or prospects. 4.6 Taxes and Undisclosed Liabilities.Neither Buyer nor any of its subsidiaries has any material liability of any nature (whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due), including, without limitation, liabilities for Taxes and liabilities to customers, suppliers or franchisees, other than the following: 7 (a)liabilities for which full provision has been made on the balance sheet included in the consolidated financial statements of Buyer as of September 30, 2012 (the “Most Recent Buyer Financial Statements”); and (b)Other liabilities arising since the date of the Most Recent Buyer Financial Statements and prior to the Closing in the ordinary course of business (which does not arise out of, relate to or result from and which is not in the nature of and was not caused by any breach of contract, breach of warranty, tort, infringement or other violation of applicable law) which are not inconsistent with the warranties of Buyer or any other provision of this Agreement. Without limiting the generality of the foregoing, the amounts set up as provisions for Taxes in the Most Recent Buyer Financial Statements are sufficient for all accrued and unpaid Taxes of Buyer, whether or not due and payable and whether or not disputed, under tax laws, as in effect on the date of the Most Recent Buyer Financial Statements or now in effect, for the period ended on such date and for all fiscal periods prior thereto. The execution, delivery, and performance of the Transaction Agreements by Buyer will not cause any Taxes to be payable by Buyer or any of its subsidiaries or cause any lien, charge, or encumbrance to secure any Taxes to be created either immediately or upon the nonpayment of any Taxes. Buyer and each of its subsidiaries has filed all federal, state, local, and foreign tax returns required to be filed by it; has made available to Seller a true and correct copy of each such return which was filed in the past six years; has paid (or has established on the last balance sheet included in the Most Recent Buyer Financial Statements a reserve for) all Taxes, assessments, and other governmental charges payable or remittable by it or levied upon it or its properties, assets, income, or franchises which are due and payable; and has made available to Buyer a true and correct copy of any report as to adjustments received by it from any taxing authority during the past six years and a statement as to any litigation, governmental or other proceeding (formal or informal), or investigation pending, threatened, or in prospect with respect to any such report or the subject matter of such report. 4.7 Compliance with Legal Requirements.Buyer has at all times complied, and is complying, with all Legal Requirements applicable to it or its business, properties or assets.Buyer has not received any notice claiming a violation by Buyer of any Legal Requirement applicable to Buyer, and to Buyer’s knowledge there is no basis for any claim that such a violation exists. 4.8 Exchange Act. (a)The Common Stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Buyer is subject to the periodic reporting requirements of Section 13 of the Exchange Act. Buyer has taken no action to terminate such Exchange Act registration. Buyer has made available to Seller true, complete, and correct copies of all documents filed or furnished with the United States Securities and Exchange Commission (the “SEC”) by or on behalf of Buyer (the “SEC Documents”).The SEC Documents, including, without limitation, any financial statements and schedules included therein, at the time filed or, if subsequently amended, as so amended, (i) did not contain any untrue statement of a material fact required to be stated therein or necessary in order to make the statements therein not misleading and (ii) complied in all material respects with the applicable requirements of the Exchange Act 8 and the applicable rules and regulations thereunder. All required reports or other filings required by Section 13(a) or 15(d) the Exchange Act in the last two years were timely made. To Buyer’s knowledge, each director and executive officer thereof has filed with the SEC on a timely basis all statements required by Section 16(a) of the Exchange Act and the rules and regulations thereunder since at least December 31, 2007. (b)Buyer is in compliance in all material respects with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it. Buyer and its subsidiaries maintain a system of internal accounting controls sufficient to provide reasonable assurance that (i) transactions are executed in accordance with management’s general or specific authorizations, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with United States generally accepted accounting principles and to maintain asset accountability, (iii) access to assets is permitted only in accordance with management’s general or specific authorization, and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. Buyer has established disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Buyer and designed such disclosure controls and procedures to ensure that material information relating to Buyer and its subsidiaries is made known to the certifying officers by others within those entities, particularly during the period in which Buyer’s most recently filed periodic report under the Exchange Act is being prepared. Buyer’s certifying officers have evaluated the effectiveness of Buyer’s controls and procedures as of the date prior to the filing date of the most recently filed periodic report under the Exchange Act (such date, the “Evaluation Date”). Buyer presented in its most recently filed periodic report under the Exchange Act the conclusions of the certifying officers about the effectiveness of the disclosure controls and procedures based on their evaluations as of the Evaluation Date. Since the Evaluation Date, there have been no changes in Buyer’s internal control over financial reporting (as such term is defined in Rule 13a and 15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect, Buyer’s internal control over financial reporting.Buyer has made available to Seller copies of, all written descriptions of, and all policies, manuals and other documents promulgating, such disclosure controls and procedures. The books, records and accounts of Buyer accurately and fairly reflect, in reasonable detail, the transactions in, and dispositions of, the assets of, and the results of operations of, Buyer all to the extent required by GAAP. (c)Buyer has made available to Seller complete and correct copies of all certifications filed with the SEC pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and hereby reaffirms, warrants to Seller the matters and statements made in such certificates. 4.9 Litigation.There is no Litigation pending or, to Buyer’s knowledge, threatened, or any Judgment outstanding, involving or affecting Buyer or all or any part of its assets of shares of Common Stock. 4.10 Intellectual Property.The activities of Buyer do not infringe, misappropriate, or otherwise misuse any rights to Intellectual Property of other Persons.The validity of the Buyer’s Intellectual Property, and the title or other rights thereto of Buyer, have not been challenged or questioned in any Litigation to which Buyer is a party, nor, to Buyer’s knowledge, is any such 9 Litigation threatened.To Buyer’s knowledge, there is no unauthorized use, infringement, misappropriation or other misuse by other Persons of any of Buyer’s Intellectual Property.Buyer’s Intellectual Property includes all Intellectual Property necessary to generate royalty revenues from the Buyer’s business as currently generated by Buyer’s business, without infringing any Intellectual Property of Buyer or any other Person. 4.11 Political Contributions; Bankruptcies and Other Actions; Foreign Corrupt Practices Act. (a)Neither Buyer nor any of its subsidiaries has, and no person or entity acting on behalf or at the request of Buyer or any of its subsidiaries has, at any time during the last five (5) years (i) made any unlawful contribution to any candidate for public office or failed to disclose fully any contribution in violation of law, or (ii) made any payment to any federal or state governmental officer or official, or other person charged with similar public or quasi-public duties, other than payments required or permitted by the laws of the United States or any other applicable jurisdiction. (b)Except as set forth on Schedule 4.11(b), no officer, director or subsidiary of Buyer or, to Buyer’s knowledge, any of Buyer’s Affiliates, has been, within the five (5) years ending on the Closing Date, a party to any bankruptcy petition against such person or against any business of which such person was affiliated; convicted in a criminal proceeding or subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting their involvement in any type of business, securities or banking activities; or found by a court of competent jurisdiction in a civil action, by the SEC or the Commodity Futures Trading Commission, to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. (c)Neither Buyer nor any of its subsidiaries, nor, to the best knowledge of Buyer, any director, officer, agent, employee, or other person associated with, or acting on behalf of, Buyer or any of its subsidiaries, has, directly or indirectly: used any corporate funds for unlawful contributions, gifts, entertainment, or other unlawful expenses relating to political activity; made any unlawful payment to foreign or domestic government officials or employees or to foreign or domestic political parties or campaigns from corporate funds; violated any provision of the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe, rebate, payoff, influence payment, kickback, or other unlawful payment. Buyer’s internal accounting controls and procedures are sufficient to cause Buyer and each of the Buyer’s subsidiaries to comply in all respects with the Foreign Corrupt Practices Act of 1977, as amended. 4.12 Affiliate Transactions.Except as set forth on Schedule 4.12, (a) there are no outstanding loans, advances (except normal advances for business expenses in the ordinary course of business) or guarantees of indebtedness by Buyer or any of its subsidiaries to, or for the benefit of, any of the employees, officers, directors, or director-nominees of Buyer or any of its subsidiaries, or any of the members of the families of any of them, and (b) none of the officers or directors of Buyer, or any person who served as an officer or director of Buyer in the 12 months prior to the date of this Agreement, and, to the knowledge of Buyer, none of the employees of 10 Buyer, is presently a party to any transaction with Buyer or any of its subsidiaries (other than for services as employees, officers and directors), including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any officer, director or such employee or, to the knowledge of Buyer, any entity in which any officer, director, or any such employee has a substantial interest or is an officer, director, trustee or partner, other than (i) for payment of salary or consulting fees for services rendered, (ii) reimbursement for expenses incurred on behalf of Buyer and (iii) for other employee benefits, including stock option agreements under any stock option plan. Each contract, agreement or other arrangement described in (i) and (iii) above have been disclosed to Seller and copies thereof have been provided to Seller. 4.13 Application of Takeover Protections.Buyer and its board of directors have taken all necessary action, if any, in order to render inapplicable any control share acquisition, business combination, poison pill (including any distribution under a rights agreement) or other similar anti-takeover provision under Buyer’s Articles of Incorporation or the laws of its state of incorporation that is or could become applicable to Seller as a result of Seller and Buyer fulfilling their respective obligations or exercising their rights under the Transaction Documents, including without limitation as a result of Buyer’s issuance of the shares of Buyer’s Common Stock pursuant to the terms hereof and Seller’s ownership thereof. 4.14 Valid Offering; No Integration.The offering and sale of the Buyer Common Stock is a valid offering exempt from registration under federal and applicable state securities laws. Neither Buyer, nor any of its Affiliates, nor any person acting on its or their behalf has, directly or indirectly, made any offers or sales of any security or solicited any offers to buy any security, under circumstances that would cause this offering and sale of the Buyer Common Stock to be integrated with prior offerings by Buyer for purposes of the Securities Act or any applicable shareholder approval provisions, including, without limitation, under the rules and regulations of any trading market on which any of the securities of Buyer are listed or designated. 4.15 Title to Assets.Buyer and its subsidiaries have good and marketable title in all personal property owned by them that is material to Buyer’s and its subsidiaries’ business, in each case free and clear of all Encumbrances, except for Permitted Encumbrances.Any real property and facilities held under lease by Buyer and its subsidiaries are held by them under valid, subsisting and enforceable leases with which Buyer and its subsidiaries are in material compliance. 4.16 Permits.Buyer and its subsidiaries possess all certificates, authorizations and permits issued by the appropriate federal, state, local or foreign regulatory authorities necessary to conduct their respective businesses as described in the SEC Documents.Neither Buyer nor any of its subsidiaries has received any notice of proceedings relating to the revocation or modification of any such certificates, authorizations or permits. 4.17 No Disagreements with Accountants or Lawyers.There are no disagreements of any kind presently existing, or reasonably anticipated by Buyer to arise, between Buyer and the 11 accountants and lawyers formerly or presently employed by Buyer, and except as set forth on Schedule 4.17, Buyer is current with respect to any fees owed to its accountant and lawyers. 4.18 Manipulation of Price.Buyer has not, and to its knowledge no one acting on its behalf has, (i) taken, directly or indirectly, any action designed to cause or to result in the stabilization or manipulation of the price of any security of Buyer to facilitate the sale or resale of any of Buyer’s outstanding securities; or (ii) sold, bid for, purchased, or paid or agreed to pay, any compensation to any Person for soliciting purchases of, any of the securities of Buyer. 4.19 Employee Benefit Plans. (a)Schedule 4.19(a) sets forth a complete and accurate list of all Employee Benefit Plans.Each Employee Benefit Plan can be amended or terminated by Buyer or any of Buyer’s subsidiaries at any time (whether before or after the Closing) and without any penalty, liability or expense to Buyer or any of its subsidiaries or Affiliates, any Buyer ERISA Affiliate, Seller or any of its Affiliates, or such Employee Benefit Plan (including, without limitation, any surrender charge, market rate adjustment or other early termination charge or penalty). (b)With respect to each Employee Benefit Plan: (i) such Employee Benefit Plan was properly and legally established; (ii) such Employee Benefit Plan is, and at all times since inception has been, established, maintained, administered, operated and funded in all material respects in accordance with its terms and in compliance with all applicable Legal Requirements, including, without limitation, ERISA and the Code; (iii) Buyer, each subsidiary of Buyer, each Buyer ERISA Affiliate and each other Person (including each fiduciary of such Employee Benefit Plan) has properly performed all of its duties and obligations (whether arising by operation of any Legal Requirement, by contract or otherwise) under or with respect to such Employee Benefit Plan, including all fiduciary, reporting, disclosure, and notification duties and obligations; (iv) no transaction or event has occurred or is threatened or about to occur (including any of the transactions contemplated in or by this Agreement) that constitutes or could constitute a prohibited transaction under Section 406 or 407 of ERISA or under Section 4975 of the Code for which an exemption is not available; (v) all contributions, premiums and other payments due or required to be paid to (or with respect to) such Employee Benefit Plan have been paid on or before their respective due dates, or, if not yet due, have been accrued as a liability on Buyer’s balance sheet; and (vi) none of Buyer, any of its subsidiaries, or any Buyer ERISA Affiliate has incurred, and there exists no condition or set of circumstances in connection with which Buyer, any of its subsidiaries or Affiliates, any Buyer ERISA Affiliate, Seller or any Affiliate or subsidiary of Seller could incur, directly or indirectly, any liability or expense under ERISA, the Code or any other Legal Requirement, or pursuant to any indemnification or similar agreement, with respect to such Employee Benefit Plan. (d)Each Employee Benefit Plan that is intended to be qualified under Section 401(a) of the Code is so qualified and its related trust and/or group annuity contract is exempt from taxation under Section 501(a) of the Code. Each such Employee Benefit Plan (i) is the subject of an unrevoked favorable determination letter from the IRS with respect to such Employee Benefit Plan's qualified status under the Code, which letter takes into account those Legal Requirements commonly referred to as “EGTRRA,” and all subsequent Legal Requirements, (ii) has remaining a period of time under the Code or applicable Treasury Regulations or IRS pronouncements in 12 which to request, and adopt any amendments necessary to obtain, such a letter from the IRS, or (iii) is a prototype plan or volume submitter plan entitled, under applicable IRS guidance, to rely on the favorable opinion or advisory letter issued by the IRS to the sponsor of such prototype plan or volume submitter plan.Nothing has occurred, or is reasonably expected by Buyer, any subsidiary of Buyer, or any Buyer ERISA Affiliate to occur, that could adversely affect the qualification or exemption of any such Employee Benefit Plan or its related trust or group annuity contract. (e)Each Employee Benefit Plan that provides deferred compensation subject to Section 409A of the Code satisfies in form and operation the requirements of Sections 409A(a)(2), 409A(a)(3) and 409A(a)(4) of the Code and the guidance thereunder (and has satisfied such requirements for the entire period during which Section 409A of the Code has applied to such Employee Benefit Plan).Neither Buyer nor any of its subsidiaries has any agreement or obligation to indemnify or "gross-up" any individual for any taxes or interest imposed on such individual pursuant to Section 409A of the Code. (f)None of Buyer, any subsidiary of Buyer, or any Buyer ERISA Affiliate sponsors, maintains or contributes to or has ever sponsored, maintained or contributed to (or been obligated to sponsor, maintain or contribute to), or has any direct, indirect or contingent liability with respect to, any (i) "multiemployer plan," as defined in Section 3(37) or 4001(a)(4) of ERISA or Section 414(f) of the Code, (ii) multiple employer plan within the meaning of Section 210(a), 4063 or 4064 of ERISA or Section 413(c) of the Code, (iii) employee benefit plan that is subject to Section 302 of ERISA, Title IV of ERISA or Section 412 of the Code, (iv) "multiple employer welfare arrangement," as defined in Section 3(40) of ERISA, (v) self-funded (or self-insured) health plan, or (vi) employee benefit plan, policy, program or arrangement that is (or at any time was) subject to the laws of a jurisdiction other than the United States. (g)No Employee Benefit Plan provides severance, life insurance, medical or other welfare benefits (within the meaning of Section 3(1) of ERISA) to any current or former employee of Buyer, any subsidiary of Buyer, or any Buyer ERISA Affiliate, or to any other Person, after his or her retirement or other termination of employment or service, and none of Buyer, any subsidiary of Buyer, or any Buyer ERISA Affiliate has ever represented, promised or contracted (whether in written or oral form) to any such employee or former employee, or to any other Person, that such benefits would be provided, except to the extent required by (i) Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA, or (ii) state law concerning conversion of group medical insurance coverage to individual medical insurance coverage. (h)There are no actions, suits or claims (other than routine claims for benefits or proceedings with respect to qualified domestic relations orders) pending or, to Buyer’s knowledge, threatened with respect to (or against the assets of) any Employee Benefit Plan, nor, to Buyer’s knowledge, is there any basis for any such action, suit or claim.No Employee Benefit Plan is currently under investigation, audit or review, directly or indirectly, by any Governmental Authority, and, to Buyer’s knowledge, no such action is contemplated or under consideration by any Governmental Authority. (i)Neither the execution and delivery of this Agreement nor the consummation of the transactions contemplated by this Agreement (either alone or upon the occurrence of any 13 additional or subsequent event(s)) will: (i) entitle any individual to severance pay, unemployment compensation or any other payment from Buyer, any subsidiary of Buyer, any Buyer ERISA Affiliate, Seller, any Affiliate or subsidiary of Seller, or any Employee Benefit Plan; (ii) otherwise increase the amount of compensation due to any individual or forgive indebtedness owed by any individual; (iii) result in any benefit or right becoming established or increased, or accelerate the time of payment or vesting of any benefit under any Employee Benefit Plan, except as required by Section 411(d)(3) of the Code; (iv) require Buyer, any subsidiary of Buyer, any Buyer ERISA Affiliate, Seller or any subsidiary or Affiliate of Seller to transfer or set aside any assets to fund or otherwise provide for any benefits for any individual; or (v) impair any of the rights of Buyer, any subsidiary of Buyer, any Buyer ERISA Affiliate, Seller or any Affiliate or subsidiary of Seller with respect to any Employee Benefit Plan (including, without limitation, the right to amend or terminate any Employee Benefit Plan at any time and without any liability or expense to Buyer, any subsidiary of Buyer, any Buyer ERISA Affiliate, Seller, any Affiliate or subsidiary of Seller, or such Employee Benefit Plan). 4.20 Environmental Matters.To Buyer’s knowledge Buyer is currently and has been at all times in compliance in all material respects with, and has no material liabilities under, any and all Environmental Laws. Buyer has not received from any Person any: (i) Environmental Notice or Environmental Claim; or (ii) written request for information pursuant to Environmental Law, which, in each case, either remains pending or unresolved, or is the source of ongoing obligations or requirements as of the Closing Date.To Buyer’s knowledge there are no facts, events, conditions or circumstances that could result in a liability to Buyer pursuant to Environmental Laws. 4.21 Disclosure.No warranty by Buyer in this Agreement or in any Schedule or Exhibit of this Agreement, or any statement, list or certificate furnished or to be furnished by Buyer pursuant to this Agreement, contains or will contain any untrue statement of material fact, or omits or will omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which made. ARTICLE 5 Seller’s Warranties Seller warrants to Buyer, as of the date of this Agreement and as of Closing, as follows: 5.1 Organization and Qualification of Seller.Seller is a limited liability company, duly organized, validly existing, and in good standing under the laws of the State of Colorado.Seller has all requisite power and authority to own and lease the properties and assets it currently owns and leases and to conduct its activities as such activities are currently conducted.Seller is duly qualified to do business as a foreign limited liability company and is in good standing in all jurisdictions in which the ownership or leasing of the properties and assets owned or leased by it or the nature of its activities makes such qualification necessary. 5.2 Authority.Seller has all requisite power and authority to execute, deliver, and perform this Agreement and consummate the transactions contemplated by this Agreement.The execution, delivery, and performance of this Agreement and the consummation of the transactions contemplated by this Agreement on the part of Seller have been duly and validly 14 authorized by all necessary action on the part of Seller.This Agreement has been duly and validly executed and delivered by Seller, and is the valid and binding obligation of Seller, enforceable against Seller in accordance with its terms. 5.3 No Conflict; Required Consents.Except as described on Schedule 5.3, the execution, delivery, and performance by Seller of this Agreement does not and will not:(i) conflict with or violate any provision of Seller’s Governing Documents; (ii) violate any provision of any Legal Requirements; (iii) without regard to requirements of notice or lapse of time, conflict with, violate, result in a breach of, constitute a default under, accelerate, or permit the acceleration of the performance required by, any Contract or Encumbrance to which Seller is a party or by which Seller or the assets or properties owned or leased by it are bound or affected; (iv) result in the creation or imposition of any Encumbrance against or upon any of the Acquired Assets; or (v) require any consent, approval or authorization of, or filing of any certificate, notice, application, report, or other document with, any Governmental Authority or other Person. 5.4 Assets; Title, Condition, and Sufficiency. (a) Seller has exclusive, good and marketable title to all of the Acquired Assets purported to be owned by Seller, free and clear of all Encumbrances of any kind or nature, except (i) Permitted Encumbrances, (ii) restrictions stated in the Acquired Governmental Permits, and (iii) Encumbrances disclosed on Schedule 5.4 which will be removed and released at or prior to Closing. (b) Immediately prior to Closing, (i) Seller has the exclusive right of possession of the Acquired Assets, (ii) no restrictions on transfer of the Acquired Assets exist, and (iii) no person or entity besides Seller has any rights in or to acquire the Acquired Assets or any part of them. (c) The Acquired Assets are all the assets necessary to (i) permit Buyer to generate royalty revenues from the Business substantially as generated prior to Closing, and in compliance with all Legal Requirements, (ii) operate the Company Owned Stores, and (iii) perform all the Assumed Liabilities. (d) Other than such defects that Seller has informed Buyer of in writing, the Acquired Assets are in good and usable condition for their intended purpose, ordinary wear and tear excepted. 5.5 Acquired Contracts. (a) Except for the Acquired Contracts, Seller is not bound or affected by any of the following: (i)franchise Contracts; (ii) area development Contracts; (iii) Contracts granting any Person an Encumbrance on or against any of the Acquired Assets; (iv)Contracts limiting the freedom of Seller to engage or compete in any activity, or to use or disclose any information in their possession; (v)Contracts pertaining to the use by Seller of any Intellectual Property of any other Person; or (vi) Contracts that require payment of any kind to Seller. (b) Seller has delivered to Buyer true and complete copies of each of the Acquired Contracts to which Seller is a party, including any amendments thereto (or, in the case of oral 15 Acquired Contracts, true and complete written summaries thereof), and true and complete copies of all standard form Contracts included in the Acquired Contracts.Except as described in Schedule 5.5:(i) each of the Acquired Contracts is valid, in full force and effect, and enforceable in accordance with its terms against the parties thereto other than Seller, and Seller has fulfilled when due, or has taken all action necessary to enable it to fulfill when due, all of its obligations thereunder; (ii) there has not occurred any default (without regard to lapse of time, the giving of notice, the election of any Person other than Seller, or any combination thereof) by Seller nor, to the knowledge of Seller, has there occurred any default (without regard to lapse of time, the giving of notice, the election of Seller, or any combination thereof) by any Person other than Seller under any of the Acquired Contracts; and (iii) neither Seller nor, to the knowledge of Seller, any other Person is in arrears in the performance or satisfaction of its obligations under any of the Acquired Contracts, and no waiver or indulgence has been granted by any of the parties thereto. 5.6 Litigation.Except as set forth on Schedule 5.6, there is no Litigation pending or, to Seller’s knowledge, threatened, or any Judgment outstanding, involving or affecting Seller or all or any part of the Acquired Assets purported to be owned by Seller. 5.7 Taxes.Except as set forth in Schedule 5.7, Seller has timely paid or caused to be paid all Taxes required to be paid by Seller through the date hereof and as of the Closing. 5.8 Financial Statements.The financial statements of Seller provided to Buyer covering past results of Seller have been prepared in accordance with past practices of Seller on a consistent basis during the respective periods covered thereby, and fairly present in all material respects the financial condition of the Business at the respective dates thereof and the results of operations of the Business for the periods covered thereby. 5.9 Employee Benefit Plans.None of Seller or any Seller ERISA Affiliate sponsors, maintains or contributes to or, at any time during the last six years, has sponsored, maintained or contributed to (or been obligated to sponsor, maintain or contribute to), nor does Seller or any Seller ERISA Affiliate have any liability with respect to, any "multiemployer plan," as defined in Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code, that covers (or covered) employees of Seller. 5.10 Environmental Matters.Seller is currently and has been at all times in compliance in all material respects with, and has no material liabilities under, any and all Environmental Laws, and has not received from any Person any: (i) Environmental Notice or Environmental Claim; or (ii) written request for information pursuant to Environmental Law, which, in each case, either remains pending or unresolved, or is the source of ongoing obligations or requirements as of the Closing Date.There are no facts, events, conditions or circumstances that could result in a liability to Seller pursuant to Environmental Laws. 5.11 Compliance with Legal Requirements. (a) The ownership and use of the Acquired Assets as they are currently owned and used and the conduct of the Business by Seller as it is currently conducted do not violate any Legal Requirement.Seller has not received any notice claiming a violation by Seller of any 16 Legal Requirement applicable to Seller, and to Seller’s knowledge there is no basis for any claim that such a violation exists. (b) Other than the Acquired Governmental Permits, there are no other franchises, approvals, authorizations, permits, licenses, casements, registrations, qualifications, leases, variances, permissions, consents and similar rights obtained from any Governmental Authority that are required to own, maintain and operate the Acquired Assets or conduct the Business as currently conducted by Seller.Seller has delivered to Buyer complete and correct copies of the Acquired Governmental Permits held by Seller.The Acquired Governmental Permits are currently in full force and effect and are valid under all applicable Legal Requirements according to their terms.There is no legal action, governmental proceeding or investigation, pending or threatened, to terminate suspend or modify any Acquired Governmental Permit and Seller is in compliance in all material respects with the terms and conditions of all the Acquired Governmental Permits held by Seller and with other applicable requirements of all Governmental Authorities relating to such Acquired Governmental Permits, including all requirements for notification, filing, reporting, posting and maintenance of logs and records. 5.12 Intellectual Property.The activities of Seller and the Business do not infringe, misappropriate, or otherwise misuse any rights to Intellectual Property of other Persons.The validity of the Seller’s Intellectual Property, and the title or other rights of Seller and its franchisees and any other licensees to or in the Seller’s Intellectual Property, have not been challenged or questioned in any notice to Seller or a franchisee/licensee of Seller, or in any Litigation to which Seller is a party; nor, to Seller’s knowledge, is any such Litigation threatened.To Seller’s knowledge, there is no unauthorized use, infringement, misappropriation or other misuse by other Persons of any of Seller’s Intellectual Property. 5.13 Securities Matters. (a)Seller agrees that Seller was in a position to obtain information from Buyer that has enabled it to evaluate its investment in Buyer. Seller has had an opportunity to ask questions of and obtain additional information from the officers of Buyer concerning the business and financial condition of Buyer and its anticipated business. (b)In the transaction subject to this Agreement, Seller is acquiring the Common Stock for its own account for investment purposes, and not with a view to distribution. (c)Seller acknowledges that Buyer has not registered with the SEC or any state agency any of the Common Stock that will be issued to Seller as part of the Purchase Price.As such, it constitutes restricted securities. (d)Seller acknowledges (1) that Buyer has sustained losses in the past; (2) that there can be no assurance that net income will be realized by Buyer or its affiliates; and (3) as such, there can be no assurance that Seller will receive any return on its investment. (e)Seller understands that there is no assurance that the Company will achieve any net income that is passed on to Seller.Seller is an entity that is able to bear the economic risk of an investment in the Common Stock Buyer.In making this statement, Seller has considered 17 whether it could afford to hold the Common Stock for an indefinite period and whether, at this time, it could afford a complete loss of its investment. (f)Seller understands and acknowledges that although the Common Stock it receives as part of the Purchase Price might be able to be transferred without registration under the Act, any such transfer may be subject to registration under applicable state securities laws. Seller agrees that it will not sell or otherwise transfer that Common Stock unless it is registered, or unless an exemption from any federal and state registration requirements are available to the satisfaction of Buyer.Seller agrees that the certificate(s) evidencing that Common Stock can contain a restrictive legend, in a form the same as or similar to the following: “The shares represented by this certificate have not been registered under the Securities Act of 1933, as amended (the “Act”), or under the comparable provisions of the securities laws of any state or other jurisdiction; and are therefore “restricted securities” as defined in Rule 144 under the Act.The shares may not be offered for sale, sold, or otherwise transferred except pursuant to an effective registration statement under the Act and other applicable laws, or pursuant to an exemption from registration under the Act and other applicable laws, the availability of which is to be established to the satisfaction of the corporation.” (g)Seller agrees that the Common Stock acquired by Seller as part of the Purchase Price will not be resold, or offered for resale, or otherwise transferred by Seller for a period of at least six months after the Closing Date. (h)SELLER ACKNOWLEDGES AND AGREES THAT NEITHER BUYER, NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, OR AGENTS MAKES ANY REPRESENTATIONS OR WARRANTIES (1) CONCERNING THE PASTPERFORMANCE OF BUYER OR ITS AFFILIATES AND THEIR RESPECTIVE BUSINESSES, EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT; OR (2) CONCERNING THE FUTURE PERFORMANCE OF BUYER OR ITS AFFILIATES AND THEIR RESPECTIVE BUSINESSES. 5.13Disclosure.No warranty by Seller in this Agreement or in any Schedule or Exhibit of this Agreement, or any statement, list or certificate furnished or to be furnished by Seller pursuant to this Agreement, contains or will contain any untrue statement of material fact, or omits or will omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which made. 5.14 No Further Warranties.The warranties set forth in this Article 5 are the only warranties that Seller is making to the Buyer, and Seller expressly disclaims all other implied, verbal, or similar promises, representations or warranties of any kind or set forth in any other document. ARTICLE 6 Certain Covenants 6.1 Press Releases.Except as required by applicable Legal Requirements, neither Seller nor Buyer shall make any press release or public announcement or statement with respect 18 to the transactions contemplated by this Agreement without the prior written consent and approval of the other, which consent will not be unreasonably withheld.The parties hereto shall consult with and cooperate with the other parties hereto with respect to the content and timing of all press releases and other public announcements or statements, and any oral or written statements to Seller’s employees concerning this Agreement and the transactions contemplated hereby. 6.2 Cooperation.In case at any time after the Closing any further action is necessary to carry out the purposes of this Agreement or any Transaction Document and the transactions contemplated herein and therein, each party hereto will take such further action (including the execution and delivery of such further instruments and documents) as any other party reasonably may request, all at the requesting party’s cost and expense (unless the requesting party is entitled to indemnification therefor under Article 8 below). 6.3 Confidentiality.Buyer and Seller acknowledge that they and their respective Affiliates and representatives shall remain bound by the terms of the Nondisclosure Agreement dated October 31, 2011 between Rocky Mountain Chocolate Factory, Inc. and Buyer; provided that Seller may discuss the existence and terms of this Agreement with Yogurtini International, LLC, YHI Inc. and their respective representatives and Affiliates. 6.4 Post-Closing Operation and Conversion of Retained Stores; Rebates. (a)Buyer and Seller hereby acknowledge that following Closing Seller will use its commercially reasonable efforts to find buyers to purchase the Aspen Leaf Yogurt stores located in Farmington, New Mexico and Boise, Idaho (the “Retained Stores”) which are currently owned and operated by Seller and which are not included in the Acquired Assets.The purchasers of such Retained Stores will be required to enter into franchise agreements with Buyer as a condition to such purchase.Buyer and Seller shall cooperate with each other and shall take all commercially reasonable actions to facilitate the sale of the Retained Stores.Buyer shall enter into a franchise agreement with each purchaser of a Retained Store. (b)In the event that a Retained Store has not been sold by Seller to a third party by March 1, 2013, Buyer and Seller will negotiate in good faith to agree upon a purchase price for such Retained Store and Buyer will purchase such Retained Store from Seller.The Retained Store will be transferred via bill of sale and the agreed upon purchase price will be reflected in a recourse or non-recourse note, substantially identical to the Recourse Notes or the Non-Recourse Notes, as applicable.The methodology used by Buyer and Seller in determining the purchase price for the Company Owned Stores, and whether the notes given with respect to each such Company Owned Store will be recourse or non-recourse, will be utilized in complying with this Section 6.4(b). 6.5 Furnishing of Information.As long as Seller owns Common Stock, Buyer covenants to timely file (or obtain extensions in respect thereof and file within the applicable grace period) all reports required to be filed by Buyer after the date hereof pursuant to the Exchange Act.As long as Seller owns Common Stock, if Buyer is not required to file reports pursuant to the Exchange Act, it will prepare and furnish to Seller and make publicly available in accordance with Rule 144 such information as is required for Seller to sell the Common Stock 19 under Rule 144.Buyer further covenants that it will take such further action as Seller may reasonably request, to the extent required from time to time, to enable such Person to sell such Common Stock without registration under the Securities Act within the requirements of the exemption provided by Rule 144. 6.6 Management Incentive Plan.Promptly following Closing, Buyer shall use its commercially reasonable efforts to adopt a management incentive plan, in form and substance reasonably satisfactory to Seller, that is designed to incentivize management to achieve strong operating results and increase long-term shareholder value.Buyer shall take all actions required to obtain shareholder approval of any such plan, if necessary. 6.7 Membership Interest Purchase Agreement.At and as a condition of Closing, Rocky Mountain Chocolate Factory, Inc. and Buyer will enter the Membership Interest Purchase Agreement. 6.8 Change in Fiscal Year.Immediately following Closing Buyer shall promptly take all actions necessary to change its fiscal year from a calendar year to a fiscal year ending February 28 or 29. 6.9 Employment Agreements.The parties intend that at Closing Buyer’s Board of Directors will enter into Employment Agreements with Ulderico Conte, Henry Cartwright, and Terry Cartwright, in the form of Employment Agreements attached to this Agreement as Exhibit 6.9 (the “Employment Agreements”). 6.10 Company Owned Store Operating Losses.For a period of twelve months following the Closing Date, Seller will reimburse Buyer, on a monthly basis, for all operating losses, if any, associated with each of the Company Owned Stores located in Greeley, Colorado, Ames, Iowa, Murfreesboro, Tennessee and Gilbert, Arizona.Buyer shall prepare and deliver to Seller a monthly statement setting forth its calculation of the operating losses for each such store for the immediately preceding month, together with reasonable supporting documentation.If Seller agrees with such calculation, Seller shall pay the aggregate amount of such operating losses, if any, to Buyer within fifteen (15) days’ after receipt of the monthly statement.If Seller disagrees with such calculation, Buyer and Seller shall negotiate in good faith to determine the amount due from Seller to Buyer.Seller shall pay such amount to Buyer within fifteen (15) days after Seller and Buyer mutually agree on the amount due, if any. ARTICLE 7 Closing 7.1 Closing; Time and Place.The closing of the transactions contemplated by this Agreement (“Closing”) shall take place on the date of this Agreement (the “Closing Date”), at the offices of Perkins Coie LLP, 1900 Sixteenth Street, Suite 1400, Denver, Colorado 80202, at a time acceptable to Seller and Buyer. 7.2 Seller’s Obligations.At Closing, Seller shall deliver or cause to be delivered to Buyer the following, and take the following action: 20 (a) Bill of Sale and Assignment.An executed Bill of Sale and Assignment in the form of Exhibit 7.2(a). (b) Investor Rights Agreement.An executed Investor Rights Agreement, in the form of Exhibit 7.2(b) (the “Investor Rights Agreement”). (c) Evidence of Corporate Actions.Certified limited liability company resolutions, or other evidence reasonably satisfactory to Buyer, that Seller has taken all action necessary to authorize the execution of this Agreement, the Transaction Documents, and the consummation of the transactions contemplated by this Agreement and the Transaction Documents. (d) Required Consents.Evidence, in form and substance satisfactory to Buyer, that there have been obtained all consents, approvals and authorizations required for the consummation of the transactions contemplated by this Agreement. (e) Releases of Encumbrances.Releases, in form and substance satisfactory to Buyer, of all Encumbrances affecting any of the Acquired Assets other than Permitted Encumbrances. (f) Membership Interest Purchase Agreement. The Membership Interest Purchase Agreement, executed by Rocky Mountain Chocolate Factory, Inc. (g) Sublease.A Sublease for each of the Company Owned Stores, executed by Seller, including the consent of the landlord if applicable. (h) Voting Agreement.An executed Voting Agreement, in the form of Exhibit 7.2(h) (the “Voting Agreement”). (i) Security Agreement.An executed Security Agreement, in the form of Exhibit 7.2(i) (the “Security Agreement”). (j) Termination of Employees.Terminate all of Seller’s employees who work solely or primarily at the Company Owned Stores, as of the close of business on the Closing Date. (k) Other.Such other documents and instruments as shall be necessary to effect the intent of this Agreement and consummate the transactions contemplated hereby. 7.3 Buyer’s Obligations.At Closing, Buyer shall deliver or cause to be delivered to Seller the following: (a) Purchase Price.(i) the Share Consideration, (ii) the Non-Recourse Notes and (iii) the Recourse Notes. (b) Assumption Agreement.An executed Assumption Agreement in the form of Exhibit 7.3(b). (c) Subleases.A Sublease for each of the Company Owned Stores, executed by Buyer. 21 (d) Investor Rights Agreement.The executed Investor Rights Agreement. (e) Evidence of Corporate Actions.Certified resolutions of the sole member of Buyer, or other evidence reasonably satisfactory to Seller that Buyer has taken all action necessary to authorize the execution of this Agreement, the Transaction Documents, and the consummation of the transactions contemplated by this Agreement and the Transaction Documents. (f) Membership Interest Purchase Agreement. The Membership Interest Purchase Agreement, executed by Buyer. (g) Voting Agreement.The Voting Agreement, executed by the shareholders of Buyer that are party thereto. (h) Security Agreement.The executed Security Agreement. (i) Board Resignations.The resignations of Sam D. Dewar and Jimmy D. Sims from Buyer’s board of directors. (j) Other.Such other documents and instruments as shall be necessary to effect the intent of this Agreement and consummate the transactions contemplated hereby. 7.4 Possession of Acquired Assets; Risk of Loss.Possession by Buyer of the Acquired Assets will occur immediately after the close of business on the Closing Date.Seller assumes the risk of damage to or loss of the Acquired Assets until the close of business on the Closing Date.Buyer assumes the risk of damage to or loss of the Acquired Assets after the close of business on the Closing Date. ARTICLE 8 Indemnification 8.1 Indemnification by Seller.From and after Closing, Seller shall indemnify and hold harmless Buyer and its Affiliates, and their respective officers and directors, employees, agents, and representatives, and any Person claiming by or through any of them, as the case may be (each, a “Buyer Indemnitee”), from and against any and all Losses arising out of or resulting from: (a) any warranties made by Seller in this Agreement not being true and accurate when made or when required by this Agreement to be true and accurate; (b) any failure by Seller to perform any of its covenants, agreements, or obligations in this Agreement; (c) the activities and operations of Seller prior to Closing; (d) the employment by Seller of, or services rendered to it by, any finder, broker, agency, or other intermediary, in connection with the transactions contemplated hereby, or any allegation of any such employment or services; 22 (e) any Excluded Assets or Excluded Liabilities; and (f) Taxes of Seller. If, by reason of the claim of any third party relating to any of the matters subject to indemnification by Seller, an Encumbrance, attachment, garnishment, or execution is placed or made upon any of the properties or assets owned or leased by Buyer, in addition to any indemnity obligation of Seller under this Section, Seller shall be obligated to furnish a bond sufficient to obtain the prompt release of such Encumbrance, attachment, garnishment or execution within five days from receipt of notice relating thereto. 8.2 Indemnification by Buyer.From and after Closing, Buyer shall indemnify and hold harmless Seller and its Affiliates, and their respective officers and directors, employees, agents, and representatives, and any Person claiming by or through any of them, as the case may be (each, a “Seller Indemnitee”), from and against any and all Losses arising out of or resulting from: (a) any warranties made by Buyer in this Agreement not being true and accurate when made or when required by this Agreement to be true and accurate; (b) any failure by Buyer to perform any of its covenants, agreements, or obligations in this Agreement; (c) the activities of Buyer and operation of the Acquired Assets by Buyer following Closing; (d) the Assumed Liabilities; and (e) the employment by Buyer of, or services rendered to it by, any finder, broker, agency, or other intermediary, in connection with the transactions contemplated hereby, or any allegation of any such employment or services. If, by reason of the claim of any third party relating to any of the matters subject to indemnification by Buyer, an Encumbrance, attachment, garnishment, or execution is placed or made upon any of the properties or assets owned or leased by Seller, in addition to any indemnity obligation of Buyer under this Section, Buyer shall be obligated to furnish a bond sufficient to obtain the prompt release of such Encumbrance, attachment, garnishment or execution within five days from receipt of notice relating thereto. 8.3 Procedure for Indemnified Third Party Claim.If a party desires indemnification by the other party, promptly after receipt by a Buyer Indemnitee or a Seller Indemnitee (each an “Indemnitee”) of written notice of the assertion or the commencement of any Litigation with respect to any matter referred to in Section 8.1 or Section 8.2, as applicable, the Indemnitee shall give written notice thereof to the other party (such other party, whether Buyer or Seller, the “Indemnifying Party”), and thereafter shall keep the Indemnitee reasonably informed with respect thereto; provided, however, that failure of the Indemnitee to give notice as provided herein shall not relieve the Indemnifying Party of its obligations hereunder except to the extent that the Indemnifying Party is prejudiced thereby.If any Litigation is commenced against any 23 Indemnitee by a third party, the Indemnifying Party shall be entitled to participate in such Litigation and, at the Indemnifying Party’s option, assume the defense thereof with counsel reasonably satisfactory to the Indemnitee, at the Indemnifying Party’s sole expense; provided, however, that the Indemnifying Party shall not have the right to assume the defense of any Litigation if (i) the Indemnitee shall have one or more legal or equitable defenses available to it which are different from or in addition to those available to the Indemnifying Party, and, in the reasonable opinion of the Indemnitee, counsel for the Indemnifying Party could not adequately represent the interests of the Indemnitee because such interests could be in conflict with those of the Indemnifying Party, (ii) such Litigation is reasonably likely to have a material adverse effect on any other matter beyond the scope or limits of the indemnification obligation of the Indemnifying Party, or (iii) the Indemnifying Party shall not have assumed the defense of the Litigation in a timely fashion (but in any event within thirty days of notice of such Litigation).If the Indemnifying Party assumes the defense of any Litigation, the Indemnitee shall be entitled to participate in any Litigation at its sole expense, and the Indemnifying Party shall not settle such Litigation unless (1) the settlement shall include as an unconditional term thereof the giving by the claimant or the plaintiff of a full and unconditional release of the Indemnitee from all liability with respect to the matters that are subject to such Litigation; or (2) the Indemnitee has approved, in writing, the settlement, which approval will not be unreasonably withheld by the Indemnitee. 8.4 Payment of Indemnification Amounts.Amounts payable pursuant to Section 8.1 or Section 8.2 shall be payable by the Indemnifying Party as incurred by the Indemnitee, and shall bear interest at the Prime Rate from the date the Losses for which indemnification is sought were incurred by the Indemnitee until the date of payment of indemnification. 8.5 Survival of Warranties.The warranties set forth in Sections 4.1, 4.2, 4.3, 4.4, 5.1, 5.2, 5.3 and 5.4(a) shall survive Closing indefinitely.The warranties set forth in Section 4.6 and 5.7 shall survive Closing until expiration of the applicable statute of limitations.All other warranties of the parties set forth in Article 4 and Article 5 shall survive Closing for a period of 24 months.An Indemnifying Party’s indemnification obligations with respect to fraud or intentional misrepresentation by such Indemnifying Party shall survive indefinitely.It is the express intent of the parties that, if the applicable survival period for an item as contemplated by this Section 8.5 (the “Applicable Survival Period”) is longer or shorter than the statute of limitations that would otherwise have been applicable to such item, then absent fraud, by contract the applicable statute of limitations with respect to such items shall be increased or reduced, as applicable, to the extended or shortened survival period contemplated hereby.The parties further acknowledge that the Applicable Survival Periods set forth in this Section 8.5 for the assertion of claims under this Agreement are the result of arm’s-length negotiation among the parties and that they intend for the time periods to be enforced as agreed by the parties. 8.6 Knowledge and Investigation.All warranties, covenants, obligations, agreements and indemnities of the parties contained in this Agreement and in the Transaction Documents shall be deemed material and relied upon by the other party and such other party’s Indemnitees, regardless of any knowledge or investigation or any representation made by the other party, and none will be waived by any failure to pursue any action or consummation of the transactions contemplated by this Agreement. 24 ARTICLE 9 Employee Matters; Transition Assistance 9.1 Buyer’s Access to Employees of Seller.Seller will give representatives of Buyer access to Seller’s employees who work solely or primarily at the Company Owned Stores, to interview them for possible employment with Buyer.Buyer has the right to hire, within two (2) days after the close of business on the Closing Date, any of Seller’s employees who work solely or primarily at the Company Owned Stores, however Buyer has no obligation to hire any of Seller’s employees. 9.2 Termination of Employees by Seller.Seller will terminate, as of the close of business on the Closing Date, all of its employees who work solely at the Company Owned Stores. 9.3 Transition Assistance.During the first thirteen (13) weeks after the Closing Date Seller agrees to make Kenn Miller, Seller’s Senior Vice President of Operations (“Miller”), available at no cost to Buyer during normal business hours, to provide operations and other assistance to Buyer’s representatives (the “Seller’s Assistance”).If for any reason, Miller’s employment is with Seller is terminated (whether by Seller or the employee) during that 13-week period, Seller will make another employee of Seller, with similar knowledge and skills as those possessed by Miller, available to provide the Seller’s Assistance to Buyer. ARTICLE 10 Miscellaneous Provisions 10.1 Expenses.Except as otherwise provided in Section 11.12 or elsewhere in this Agreement, each of the parties shall pay its own expenses and the fees and expenses of its counsel, accountants, and other experts in connection with the transactions contemplated by this Agreement. 10.2 Waivers.No action taken pursuant to this Agreement, including any investigation by or on behalf of any party hereto, shall be deemed to constitute a waiver by the party taking the action of compliance by the other party with any warranty, covenant or agreement contained herein.The waiver by any party hereto of any condition or of a breach of another provision of this Agreement shall not operate or be construed as a waiver of any other condition or subsequent breach.The waiver by any party of any of the conditions precedent to its obligations under this Agreement shall not preclude it from seeking redress for breach of this Agreement other than with respect to the condition so waived. 10.3 Notices.All notices, requests, demands, applications, services of process, and other communications which are required to be or may be given under this Agreement or any Transaction Document shall be in writing and shall be deemed to have been duly given if sent by facsimile transmission, delivered by recognized overnight courier, or mailed, certified first class mail, postage prepaid, return receipt requested, to the parties hereto at the following addresses: 25 To Seller or RMCF: Aspen Leaf Yogurt, LLC c/o Rocky Mountain Chocolate Factory, Inc. 265 Turner Drive Durango, Colorado 81303 Attention:Bryan Merryman, Chief Operating Officer Facsimile:970-382-2218 Copies (which shall not constitute notice): Perkins Coie LLP 1900 Sixteenth Street, Suite 1400 Denver, Colorado 80202 Attention:Sonny Allison Facsimile:303-291-2400 To Buyer: Ulderico Conte U-Swirl, Inc. 1175 American Pacific Suite C Henderson, NV 89074 Facsimile: 702-834-8444 Copies (which shall not constitute notice): Daniel J. Block Robinson Waters & O’Dorisio, P. C. 1099 18th Street, Suite 2600 Denver, CO80202 Facsimile:303-297-2750 or to such other address as any party shall have furnished to the other by notice given in accordance with this Section.Such notice shall be effective when received. 10.4 Entire Agreement; Amendments.This Agreement together with the other Transaction Documents and the Membership Interest Purchase Agreement embodies the entire agreement among the parties hereto with respect to the subject matter hereof and supersedes all prior agreements and understandings, oral or written, with respect thereto.This Agreement may not be modified orally, but only by an agreement in writing signed by the party or parties against whom any waiver, change, amendment, modification, or discharge may be sought to be enforced. 10.5 Binding Effect; Assignment.This Agreement is binding upon and inures to the benefit of the parties hereto and their respective successors, heirs, and permitted assigns.No party hereto may assign or delegate either this Agreement or any of its rights, interests, or obligations under this Agreement without the prior written consent of Buyer (in the case of an 26 assignment by Seller) or Seller (in the case of an assignment by Buyer); provided, however, that Seller may: (i) assign any or all of its rights and interests under this Agreement to one or more of its Affiliates; or (ii) designate one or more of its Affiliates to perform its obligations (other than the transfer of Assumed Assets and Assumed Liabilities) under this Agreement; however, in any or all of which cases Seller nonetheless will remain responsible for the performance of all of Seller’s obligations under this Agreement. 10.6 Headings, Schedules, and Exhibits.The section and other headings in this Agreement are for reference purposes only and will not affect the meaning of interpretation of this Agreement.Reference to Schedules or Exhibits shall, unless otherwise indicated, refer to the Exhibits and Schedules attached to this Agreement, which shall be incorporated in and constitute a part of this Agreement by such reference.Any item that could be deemed to be properly disclosable on more than one Schedule to this Agreement shall be deemed to be properly disclosed on all such Schedules if it is disclosed in reasonable detailed on any Schedule to the Agreement. 10.7 Counterparts.This Agreement may be executed in any number of counterparts, each of which, when executed, shall be deemed to be an original and all of which together will be deemed to be one and the same instrument.Facsimile signatures will be valid to the same extent as original signatures. 10.8 Governing Law.The validity, performance, and enforcement of this Agreement and all Transaction Documents, unless expressly provided to the contrary, shall be governed by the laws of the State of Colorado, without giving effect to the principles of conflicts of law of such state. 10.9 Severability.Any term or provision of this Agreement that is invalid or unenforceable in any situation in any jurisdiction does not affect the validity or enforceability of the remaining terms and provisions of this Agreement or the validity or enforceability of the offending term or provision in any other situation or in any other jurisdiction. 10.10 Third Parties; Joint Ventures.Except as set forth in Section 6.4 and Article 8, this Agreement does not confer any rights or remedies upon any Person other than the parties hereto and their respective successors, heirs, and permitted assigns.Nothing in this Agreement, expressed or implied, is intended to or shall constitute the parties hereto partners or participants in a joint venture. 10.11 Construction.This Agreement has been negotiated by Buyer and Seller and their respective legal counsel, and legal or equitable principles that might require the construction of this Agreement or any provision of this Agreement against the party drafting this Agreement shall not apply in any construction or interpretation of this Agreement. 10.12 Attorneys’ Fees.If any Litigation between Seller and Buyer with respect to this Agreement or the transactions contemplated hereby shall be resolved or adjudicated by a Judgment of any court, the party prevailing under such Judgment shall be entitled, as part of such Judgment, to recover from the other party its reasonable attorneys’ fees and costs and expenses of litigation. 27 10.13 Limitation on Damages.Seller and Buyer knowingly and voluntarily agree not to seek, and waive any right they have obtain, special, consequential, punitive, or exemplary damages. 10.14 Disclaimer of Warranties.Buyer hereby acknowledges and agrees that Buyer is acquiring the Acquired Assets on an “as is, where is” basis.BUYER REPRESENTS, WARRANTS AND ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE V, SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND EACH OF BUYER AND ITS AFFILIATES HEREBY EXPRESSLY WAIVES AND IS NOT RELYING ON, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO, AND EACH OF BUYER AND ITS AFFILIATES HEREBY EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION IN CONNECTION WITH, THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY REPRESENTATIONS, WARRANTIES, STATEMENTS, INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) OR DOCUMENTS HERETOFORE FURNISHED OR MADE AVAILABLE TO BUYER AND ITS REPRESENTATIVES AND AFFILIATES BY OR ON BEHALF OF SELLER (IT BEING INTENDED THAT NO SUCH PRIOR REPRESENTATIONS, WARRANTIES, STATEMENTS, INFORMATION, DATA OR OTHER MATERIALS SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.EXCEPT AS SET FORTH EXPRESSLY IN THIS AGREEMENT, SELLER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY RELATING TO ANY ASSET (TANGIBLE, INTANGIBLE OR MIXED), INCLUDING IMPLIED WARRANTIES OF FITNESS, NONINFRINGEMENT, MERCHANTABILITY OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE. [Signature Page Follows] 28 Buyer and Seller have executed this Agreement as of the date first written above. SELLER: ASPEN LEAF YOGURT, LLC By: /s/ Bryan J. Merryman Name:Bryan J. Merryman Title:Managing Member BUYER: U-SWIRL, INC. By: /s/ Ulderico Conte Name:Ulderico Conte Title:Chief Executive Officer [Signature Page to Asset Purchase Agreement] With respect to Section 3.4 of the Agreement only, RMCF has executed this Agreement as of the date first written above. RMCF: ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. By: /s/ Bryan J. Merryman Name: Bryan J. Merryman Title: Chief Financial Officer [Signature Page to Asset Purchase Agreement] EXHIBIT A Definitions Unless the context otherwise requires, the terms defined in this Exhibit A shall have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. “Acquired Assets” has the meaning given in Section 2.1. “Acquired Contracts” has the meaning given in Section 2.1(a). “Acquired Governmental Permits” has the meaning given in Section 2.1(b). “Affiliate” means with respect to any Person, any other Person controlling, controlled by or under common control with such Person, with “control” for such purpose meaning the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities or voting interests, by contract or otherwise. “Applicable Survival Period” has the meaning given in Section 8.5. “Assumed Liabilities” has the meaning given in Section 2.3. “Business Day” means any day other than Saturday, Sunday or a day on which banking institutions in Denver, Colorado or New York, New York are required or authorized to be closed. “Buyer ERISA Affiliate” means any corporation, partnership, limited liability company, sole proprietorship, trade, business or other Person that, together with the Buyer or any of its subsidiaries, is (or, at any time, was) treated as a single employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA. “Buyer Indemnitee” has the meaning given in Section 8.1. “Closing” has the meaning given in Section 7.1. “Closing Date” has the meaning given in Section 7.1. “Code” means the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. “Common Stock” means the Buyer’s $0.001 par value common stock. “Company Owned Stores” means the Aspen Leaf Yogurt stores located in Greeley, Colorado, Ames, Iowa, Murfreesboro, Tennessee, San Antonio, Texas, DeKalb, Illinois and Gilbert, Arizona. “Company Owned Store Working Capital” means $79,784 in cash. “Contract” means any written contract, mortgage, deed of trust, bond, indenture, lease, license, note, franchise, certificate, option, warrant, or agreement, and any enforceable oral agreement. “Employee Benefit Plan” means any retirement, pension, profit sharing, deferred compensation, equity interest bonus, savings, bonus, incentive, cafeteria, medical, dental, vision, hospitalization, life insurance, accidental death and dismemberment, medical expense reimbursement, dependent care assistance, tuition reimbursement, disability, sick pay, holiday, vacation, severance, change of control, equity interest purchase, equity interest option, restricted equity interest, phantom equity interest or unit, equity interest appreciation rights, fringe benefit or other employee benefit plan, fund, policy, program, arrangement, contract or payroll practice of any kind (including any "employee benefit plan," as defined in Section 3(3) of ERISA) or any employment, consulting or personal services contract, qualified or nonqualified, or funded or unfunded, (a) sponsored, maintained or contributed to by Buyer or any of its subsidiaries, or to which Buyer or any of its subsidiaries is a party, (b) covering or benefiting any current or former officer, employee, agent, director or independent contractor of Buyer or any of its subsidiaries (or any dependent or beneficiary of any such individual), or (c) with respect to which Buyer or any of its subsidiaries has (or could have) any obligation or liability. “Encumbrance” means any security agreement, financing statement filed with any Governmental Authority, conditional sale or other title retention agreement, any lease, consignment or bailment given for purposes of security, any lien, mortgage, indenture, pledge, option, encumbrance, adverse interest, constructive trust or other trust, claim, attachment, exception to or defect in title or other ownership interest (including but not limited to reservations, rights of entry, possibilities of reverter, encroachments, easement, rights-of-way, restrictive covenants leases, and licenses) of any kind, which otherwise constitutes an interest in or claim against property, whether arising pursuant to any Legal Requirement, Contract, or otherwise. “Environmental Claim” means any action, order from any Governmental Authority, lien, fine, penalty, or, as to each, any settlement or judgment arising therefrom, by or from any Person alleging liability of whatever kind or nature (including liability or responsibility for the costs of enforcement proceedings, investigations, cleanup, governmental response, removal or remediation, natural resources damages, property damages, personal injuries, medical monitoring, penalties, contribution, indemnification and injunctive relief) arising out of, based on or resulting from: (a) the presence, Release of, or exposure to, any Hazardous Materials; or (b) any actual or alleged non-compliance with any Environmental Law or term or condition of any Environmental Permit. “Environmental Law” means any applicable Legal Requirement, and any order from a Governmental Authority or binding agreement with any Governmental Authority: (a) relating to pollution (or the cleanup thereof) or the protection of natural resources, endangered or threatened species, human health or safety, or the environment (including ambient air, soil, surface water or groundwater, or subsurface strata); or (b) concerning the presence of, exposure to, or the management, manufacture, use, containment, storage, recycling, reclamation, reuse, treatment, generation, discharge, transportation, processing, production, disposal or remediation of any Hazardous Materials. The term “Environmental Law” includes, without limitation, the following A-2 (including their implementing regulations and any state analogs): the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq. “Environmental Notice” means any written directive, notice of violation or infraction, or notice respecting any Environmental Claim relating to actual or alleged non-compliance with any Environmental Law or any term or condition of any Environmental Permit. “Environmental Permit” means any permit, clearance, consent, waiver, closure, exemption, decision or other action required under or issued, granted, given, authorized by or made to Buyer pursuant to any Environmental Law. “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as amended. “Evaluation Date” has the meaning given in Section 4.8(b). “Exchange Act” has the meaning given in Section 4.8(a). “Excluded Assets” has the meaning given in Section 2.2. “Excluded Liabilities” has the meaning given in Section 2.3. “GAAP” means United States generally accepted accounting principles consistently applied. “Governing Documents” means Seller’s articles of formation and operating or limited liability company agreement in effect as of the Closing Date. “Governmental Authority” means the United States of America, any state, commonwealth, territory, or possession thereof and any political subdivision or quasi-governmental authority of any of the same, including but not limited to courts, tribunals, departments, commissions, self-regulatory organizations and stock exchanges, boards, bureaus, agencies, counties, municipalities, provinces, parishes, and other instrumentalities. “Hazardous Materials” means: (a) any material, substance, chemical, waste, product, derivative, compound, mixture, solid, liquid, mineral or gas, in each case, whether naturally occurring or manmade, that is hazardous, acutely hazardous, toxic, or words of similar import or regulatory effect under Environmental Laws; and (b) any petroleum or petroleum-derived A-3 products, radon, radioactive materials or wastes, asbestos in any form, lead or lead-containing materials, urea formaldehyde foam insulation, and polychlorinated biphenyls. “Indemnifying Party” has the meaning given in Section 8.3. “Indemnitee” has the meaning given in Section 8.3. “Intellectual Property” means all (i) trademarks, trademark applications, service marks, service mark applications, trade and other marks and names (either registered, common law or registration applied for); (ii) copyright registrations and applications; (iii) patents, patent applications and patent rights; (iv) copyrights; (v) software and computer programs; (vi) domain names and URL’s; and (vii) other technology or intellectual property rights of any kind or nature. “Investor Rights Agreement” has the meaning given in Section 7.2(b). “Invoices” has the meaning given in Section 2.5. “Judgment” means any judgment, writ, order, injunction, award, or decree of any court, judge, justice, or magistrate, including any bankruptcy court or judge, and any order of or by any Governmental Authority. “Knowledge” of any Person of or with respect to any matter means the actual awareness or knowledge of such matter that (1) such Person, if a natural person, or (2) any of the officers or directors of Person that is a corporation, or (3) the officers, managers, or members of a Person that is a limited liability company, has or would have after due inquiry and investigation. “Legal Requirements” means applicable common law and any statute, ordinance, code or other law, rule, regulation, order, technical or other standard, requirement, or procedure enacted, adopted, promulgated, applied, or followed by any Governmental Authority, including Judgments. “Litigation” means any claim, action, suit, proceeding, arbitration, investigation, hearing, or other activity or procedure that could result in a Judgment. “Losses” means any claims, losses, liabilities, damages, Encumbrances, penalties, costs, and expenses, including but not limited to interest which may be imposed in connection therewith, expenses of investigation, reasonable fees and disbursements of counsel and other experts, and the cost to any Person making a claim or seeking indemnification under this Agreement with respect to funds expended by such Person by reason of the occurrence of any event with respect to which indemnification is sought. “Marks” means all trademarks and service marks (either registered, common law or for which registrations have been applied for) incorporating the term “Aspen Leaf Yogurt” or used exclusively in the operation of Aspen Leaf Yogurt stores, but excluding the term “Rocky Mountain Chocolate Factory” or any composite mark that includes such term. A-4 “Membership Interest Purchase Agreement” means the Membership Interest Purchase Agreement dated as of the date hereof between Buyer and Rocky Mountain Chocolate Factory, Inc. “Most Recent Buyer Financial Statements” has the meaning given in Section 4.6(a). “Non-Recourse Notes” means a non-recourse promissory note in the original principal amount of $100,000, for each of the Company Owned Stores located in Greeley, Colorado, Ames, Iowa, Murfreesboro, Tennessee and Gilbert, Arizona, each in the form attached hereto as Exhibit B. “Permitted Encumbrances” means (a) Encumbrances for water, sewage and similar charges and Taxes and assessments not yet due and payable; (b) mechanics’, workers’, and other similar liens arising or incurred in the ordinary course of business for amounts which are not delinquent; and (c) easements and rights of way for streets, alleys, highways, telephone lines, gas pipelines, power lines, railways and other easements and rights-of-way on, over or in respect of any real property, and servitudes, permits, licenses, surface leases, ground leases to utilities, municipal agreements, railway siding agreements and other similar matters of record. “Person” means any natural person, Governmental Authority, corporation, general or limited partnership, joint venture, limited liability company, trust, association, or unincorporated entity of any kind. “Prime Rate” means the rate announced from time to time by Citibank as its prime rate for loans to commercial customers. “Purchase Price” has the meaning given in Section 2.4. “Recourse Notes” means (i) a full recourse promissory note in the original principal amount of $150,000 relating to the Company Owned Store located in San Antonio, Texas, and (ii) a full recourse promissory note in the original principal amount of $350,000 relating to the Company Owned Store located in DeKalb, Illinois, each in the form attached hereto as Exhibit C. “Retained Stores” has the meaning given in Section 6.4. “SEC” has the meaning given in Section 4.8(a). “SEC Documents” has the meaning given in Section 4.8(a). “Securities Act” means the Securities Act of 1933, as amended. “Security Agreement” has the meaning given in Section 7.2(i). “Seller ERISA Affiliate” means any corporation, partnership, limited liability company, sole proprietorship, trade, business or other Person that, together with the Seller, is treated as a single employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA. A-5 “Seller Indemnitee” has the meaning given in Section 8.2. “Share Consideration” means 1,382,600 shares of the Buyer’s Common Stock. “Sublease” has the meaning given in Section 3.5. “Tax Returns” means any return, report, information return or other document (including any related or supporting information) filed or required to be filed with or maintained or required to be maintained with any Governmental Authority with respect to Taxes. “Taxes” means all levies and assessments of any kind or nature imposed by any Governmental Authority, including but not limited to all income, sales, use, ad valorem, value added, franchise, severance, net or gross proceeds, withholding, payroll, employment, excise, or property taxes, together with any interest thereon and any penalties, additions to tax, or additional amounts applicable thereto. “Transaction Documents” means all instruments, schedules, exhibits and documents executed or delivered by Buyer or Seller or any officer, director, or Affiliate of either of them in connection with this Agreement or the transactions contemplated hereby. “Voting Agreement” has the meaning given in Section 7.2(h). A-6 EXHIBIT B NON-RECOURSE SECURED PROMISSORY NOTE Denver, Colorado Principal Sum
